Citation Nr: 0725977	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  02-06 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cervical spondylosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION


The veteran had active military service from November 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In May 2003, the veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional evidence along with a waiver 
of initial RO consideration.

In November 2003, the Board remanded the claim to the RO for 
further action.  The RO completed all requested action and 
continued the denial of the veteran's claim (as reflected in 
the April 2007 supplemental SOC (SSOC)) and returned the 
matter to the Board for further appellate consideration. 

In a June 2007 memorandum, the veteran, through his 
representative, raised a new claim for compensation benefits 
under 38 U.S.C.A. § 1151 for addiction to pain medications.  
As this issue has not previously been adjudicated by the RO 
and is not currently in appellate status, it is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  



2.  Competent and persuasive medical evidence establishes 
that the veteran's cervical spondylosis is not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
cervical spondylosis have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants for VA benefits.   
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The Board notes that a claim for compensation under 
38 U.S.C.A. § 1151 is similar to a claim for service 
connection in that a degree of disability and an effective 
date will be assigned when a claim is successful.

In this case, the RO sent letters to the veteran in February 
2004, February 2005, and January 2007 which asked him to 
submit certain information, and informed him of VA's 
responsibility concerning obtaining evidence to substantiate 
his claim.  In accordance with the requirements of the VCAA, 
the letters also informed the veteran what evidence and 
information VA would be obtaining, and essentially asked the 
veteran to send to VA any information he had to process the 
claim.  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
In the February 2004 letter, the VA informed the veteran what 
he needed to substantiate his claim on appeal.  In addition, 
notice compliant with Dingess/Hartman was provided to the 
veteran in conjunction with the April 2007 supplemental 
statement of the case.  In view of this, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to the claim for compensation under 38 U.S.C.A. 
§ 1151 (West 2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In this case, the veteran did not 
receive notice of what he needed to substantiate his claim 
for compensation under 38 U.S.C.A. § 1151 or the initial 
disability rating and effective date element until after the 
June 2000 decision denying the claim on appeal.  Thus, the 
Board finds that a timing error has occurred. 

In a recent decision, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), held that all VCAA notice 
errors are presumed prejudicial, not just with regard to the 
first element notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption).  A notice error requires reversal unless VA can 
show the error did not affect the essential fairness of the 
adjudication.  The Federal Circuit explained that in order to 
overcome this presumption, VA must persuade the reviewing 
court that the purpose of the notice was not frustrated, 
e.g., by demonstrating:  (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. 

The Board points out that VCAA compliant notice was provided 
to the veteran by the RO in the February 2004, February 2005, 
and January 2007 letters, which were pursuant to the Board's 
November 2003 remand. The veteran was afforded ample 
opportunity to respond to each letter and the claim was fully 
developed prior to readjudication (as reflected in the April 
2007 supplemental statement of the case (SSOC)) and 
recertification of the claim.  Under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini, 18 Vet. App. at 122-
24, and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran's VA medical records and private 
medical records, including letters from his private 
physicians, several VA examination reports to include the 
March 2002 VA opinion, and negative responses from some 
private physicians and the Social Security Administration, 
which the veteran was so informed, are associated with the 
claims file.  In addition, a copy of the veteran's May 2003 
Board hearing transcript is of record. The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent records 
that need to be obtained.  The record also presents no basis 
for further developing the record to create any additional 
evidence to be considered in connection with the claim.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



II.  Analysis

The veteran filed a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in February 2000.  He 
contends that his current cervical spine disability is due to 
VA's failure to timely diagnosis and/or provide him proper 
medical care at the San Francisco VA Medical Center (VAMC) in 
September 1991, and follow up treatment for that initial 
encounter.  

For claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. § 1151 shall be awarded for a qualifying 
additional disability as caused by improper VA treatment.  A 
disability is a qualifying additional disability if it was 
not the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility and the proximate cause 
of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).  A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2006).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  Current 
applicable regulation provides that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.361 (2006). 

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation  
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, evidence must show that the hospital care, medical 
or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1) (2006).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2006).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2006).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2006). 

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was  
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered  
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not  
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002). 

September 1991 records from the San Francisco VA Medical 
Center (VAMC) show that the veteran complained of severe 
neck, right upper back, and right shoulder pain shooting to 
his forearm.  He stated that at the end of August 1991, he 
was carrying a 400 pound sailboat mast with three other men, 
when suddenly he was carrying the entire weight on his right 
shoulder and he fell to the ground.  He initially went home, 
but the pain got worse, so he went to Marion General Hospital 
and was given Naprosyn, but it did not relieve his neck pain.  
The veteran was evaluated by a VA neurosurgeon who scheduled 
EMG testing, prescribed Percocet for pain, and set a follow-
up appointment in two weeks.  Cervical spine x-rays revealed 
no acute abnormality and moderate to marked narrowing of C5-6 
and C6-7 discs, inclusive.  

Two days later, the veteran returned to the VAMC and 
underwent EMG and nerve conduction testing.  The tests showed 
evidence of denervation of the trapezius and other findings 
of uncertain significance in view of the short time period 
since the injury.  The doctor suggested a repeat study in a 
couple of weeks.  Later, in September 1991, the veteran was 
informed of the EMG and nerve conduction test results and it 
appears he was also told about repeating the study in two 
weeks.  At that time, the veteran reported he had gone 
through all 60 tablets of Percocet and requested more.  The 
physician noted a diagnosis of complaints of cervical spine 
radiculopathy.  The veteran was referred for physical 
therapy.  An October 1991 VA medical record reflects that the 
veteran had physical therapy and received some benefit.  
However, he failed to show for subsequent appointments.  

November 1992 VA medical records note that the veteran 
complained of right shoulder and right arm pain for the past 
month.  The record noted that the veteran was on Percodan at 
that time.  There was a question as to whether he had a 
brachial plexus injury.  He was placed on Ibuprofen and 
continued on Percodan. It was noted that the veteran was to 
continue physical therapy. 

In December 1996, the veteran underwent a neurosurgical 
evaluation with J.M. Grollmus, M.D. who noted the veteran's 
report of a 1991 injury and his complaints of pain in the 
right shoulder, upper back, and right arm. The veteran 
reported that he initially tried to get help through VA, but 
because of heavy drinking he was not able to keep his 
appointments and this went to the wayside.  Dr. Grollmus 
noted that cervical spine x-rays showed multiple level 
degenerative changes.  The impression was cervical 
spondylosis and neck, shoulder, and arm pain.  Dr. Grollmus 
opined that it was difficult to know whether the diagnoses 
corresponded.  He explained that the injury the veteran had 
was to his shoulder, but he indicated that the pain 
distribution was now more typical of a neck problem, and he 
does, in fact, have significant neck pain, etc.  

In a January 1997 Marin General Hospital record, for 
treatment of an unrelated cyst, the veteran stated that in 
1972, he had a motorcycle accident resulting in a fractured 
clavicle and placement of a pin in his left clavicle.   

A February 1997 MRI of the cervical spine revealed multilevel 
degenerative disc disease, the C5-C6 level showed bilateral 
foraminal stenosis and a disk protrusion extending laterally 
into the neuroforamen.

In July 1997 the veteran was evaluated by G.A. Lopez, M.D. 
and R. J. McCarthy, M.D. at the University of California, San 
Francisco.  They noted the veteran's injury from "1990" to 
his right shoulder and neck and the veteran's complaints of 
ongoing chronic pain.  They noted that Dr. Grollmus was 
considering a possible neck fusion, but the veteran 
apparently did not wish to have that.  The veteran was taking 
Lortab at that time.  The veteran received an injection of 
two percent lidocaine into his C5 nerve root and he was 
almost pain free for two hours thereafter.  He refused 
steroid injections.  They opined that it was difficult to 
distinguish whether the veteran's symptoms were due to his 
severe degenerative joint disease of his cervical spine 
versus the injury he suffered in "1990."  They recommended 
an EMG to determine whether the veteran had radicular 
symptoms or a brachial plexus problem.

A July 1997 EMG study by Dr. McCarthy showed normal results.  
The overall impression was normal electrodiagnostic studies.  
The doctor stated that there was no evidence of motor 
involvement from a right C5-T1 radiculopathy.  There was no 
evidence of right upper trunk brachial plexopathy or other 
neuropathy affecting the right upper extremity. 

A July 1997 VA outpatient record reflects the veteran's 
complaints of chronic pain in his right hands, arms, 
shoulder, necks, and lower back.   The veteran was offered 
spinal fusion and steroid injections, but refused.  He wanted 
a second opinion and referral to a neurologist.  The 
diagnosis was cervical disc disorder. 

In September 1997, the veteran met with a VA neurosurgeon and 
had a long discussion about surgical options for his chronic 
neck and right arm pain. The veteran did not want a fusion 
and seemed to prefer the more conservative foraminotomies or 
no surgery.  The doctor prescribed Oxycodone and the veteran 
was to return in two weeks for further discussion.

A January 1999 report from an MRI of the cervical spine 
concluded that the veteran had narrowing of disk spaces from 
C4-C7, with a slight C5 retrolisthesis on C6 and slight at 
the C4-C5 level.  It was also noted that there was thecal sac 
stenosis due to spondylosis at C4-C7 and narrowing of the 
foramen, more on the right than the left.   

VA records reflect that in August 1999 the veteran was 
admitted to the San Francisco VAMC for alcohol intoxication.  
The veteran's medical history was noted to include chronic 
pain syndrome secondary to C4 through C6 cervical 
spondylosis, with narrowing of his neural foramina 
bilaterally and disk disease.  The veteran reported that he 
had refused surgery and was maintained on a heavy opiate 
medication with variable relief.  

A January 2000 cervical spine x-ray, when compared with the 
September 1991 x-ray, showed further degenerative changes in 
the cervical region.  

In April 2000, the veteran underwent right C4-C5 cervical 
foraminotomy.  The postoperative diagnosis was right C5 
auxiliary compression due to hypertrophy of the superior 
articulating process of C5.   It was noted that this was an 
uncomplicated procedure.  

An April 2000 VA compensation and pension examination report, 
related to the veteran's service-connected low back 
disability, notes that the veteran was status post right C4-
C5 foraminectomy on April, 7, 2000.  The veteran reported 
that since the surgery the pain had decreased, especially the 
radiation.  However, he continued to have significant neck 
pain and some numbness in the right hand.  

A May 2000 VA medical record reflects that on follow-up the 
veteran was doing well, but now complained of significant 
pain in both shoulders.  The veteran stated he was not doing 
physical therapy at home and he had infrequent visits to the 
VA for physical therapy.  Later that month, the veteran 
received physical therapy one time, and then was a no show 
for the next appointment.  

VA medical records from May 2000 to February 2001 reflect the 
veteran's numerous attempts to obtain higher doses and 
numerous refills of narcotics for pain, even though he has a 
"pain contract" that limits his access to narcotic 
medications.   

A March 2001 MRI of the cervical spine when compared with a 
September 1999 MRI showed multi-level degenerative changes.

On VA examination in August 2001, the veteran reiterated the 
history of his accident to his neck and shoulders and 
subsequent treatment at the VA.  The veteran complained of 
constant severe neck pain with radiating arm pain.  The 
veteran stated that after the April 2000 foraminotomy he had 
no improvements and he had no additional care.  The veteran 
stated that he has had neck and back pain his whole life.  He 
stated that his neck pain was severe in nature before this 
accident, but the accident severely agitated his neck pain.  

The veteran was afforded another VA examination in March 2002 
at which time the examiner reported a thorough summary of the 
evidence associated with the claims file, to include a 
detailed review of the veteran's injury and VA treatment that 
began in September 1991.  During the examination, the veteran 
provided his medical history and his perception that he went 
to the VA hospital a few times and believes he was told at 
each visit that they found nothing and was just sent home 
with pain medication.  He stated that he did not seek any 
other medical care. The veteran stated that he had problems 
then with alcohol and he self medicated, but currently has 
stopped drinking.  The veteran asserted that he felt that he 
was misdiagnosed initially.  In regards to the foraminotomy, 
the veteran reported that this did not help him and "they 
almost killed me." He stated that the only treatment after 
that has been pain medication, which barely helps him cope.  
On examination, the veteran refused to go through range of 
motion, stating that this would be painful.  The examiner 
noted though that when he watched the veteran get dressed and 
undressed, get on and off the examining table, and in and out 
of a chair, the veteran was able to do all of these tasks 
easily and smoothly.  

Following a thorough examination, the veteran was diagnosed 
with degenerative osteoarthritic changes of the cervical 
spine, status post foraminotomy on the right side at C4-C5; 
history of mechanical low back pain; cirrhosis of the liver; 
history of alcoholism, currently not drinking; and narcotic 
addiction to prescribed medication (OxyContin).  Thereafter, 
the examiner provided a very comprehensive and detailed 
discussion of his findings as well as his reasons and bases.  
He indicated that it appeared the veteran had had prior 
problems with his neck, but these were particularly 
exacerbated or brought to the fore by an accident on August 
30, 1991.  The examiner found that when the veteran was seen 
at the VAMC a few days after the injury, he had an 
essentially thorough evaluation and was treated 
conservatively.  He noted that the veteran was seen not only 
at the VA, but on several occasions by private physicians and 
private facilities. The examiner points out that the X-rays, 
MRI and CT scans over the years show a gradual progression of 
degenerative changes of the veteran's neck, which he had 
present at the time of his injury in 1991.  He particularly 
pointed out the July 1997 EMG study at the University of 
California in July 1997 that was essentially negative.  The 
examiner stated that it showed that the veteran did not have 
a radiculopathy or a brachial plexus injury.  The examiner 
reported that repeat x-rays with today's examination, 
particularly of his neck, revealed significant degenerative 
changes, primarily at the C5-C6 level, which is the same 
level of his initial changes in 1991.  

The examiner concluded that there was nothing in the claims 
file that indicated that the treatment afforded the veteran 
in September 1991 by the VA was inappropriate.  He further 
opined that, in fact, the veteran did receive the appropriate 
care by the VA.  The examiner pointed out that it was 
confirmed by the records that the veteran has had a gradual 
worsening of the underlying degenerative changes of his neck.  
The examiner opined that he did not believe that the care 
that he was given by the VA accelerate this.  He commented 
that it was unfortunate that the veteran's problem was not 
ameliorated, but he did not believe that this was the fault 
of his treatment at the VA.  If anything, he indicated that 
VA treatment would have slowed down the progression of the 
degenerative changes of his neck.  The examiner concluded 
that the veteran has had the normal progression of 
degenerative osteoarthritis of his neck.  He summed up his 
opinion by stating that he did not believe that the proximate 
cause of any additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the VA's part.  

Evidence received since this opinion does not contain a 
contrary competent opinion or any indication that the veteran 
underwent an additional cervical spine disability due to VA 
treatment or lack of VA treatment.  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation  under the provisions of 
38 U.S.C.A. § 1151 for cervical spondylosis.

While the evidence shows that the veteran is currently 
diagnosed with cervical spondylosis, there is no medical 
evidence or medical opinion that indicates the veteran's 
cervical spine disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by the VA or that it was caused by 
an event that was not reasonably foreseeable.  On the 
contrary, in the only objective medical opinion of record, 
the March 2002 VA examiner opined that VA provided the 
veteran with the appropriate care and also found that the 
treatment he received might have even slowed down the 
progression of any degenerative changes.  Moreover, he opined 
that the veteran's chronic cervical spine condition was not 
caused by the September 1991 VA treatment or any subsequent 
VA medical care.  Instead, the March 2002 VA examiner 
attributed the veteran's chronic symptoms wholly to the 
normal progression of degenerative osteoarthritis of his 
neck.  The Board finds that the 2002 VA physician's opinion 
is supported by clinical findings on examination and the 
doctor's review of the documented medical evidence, and it 
clearly outlines the reasons and bases for the opinion.  
Thus, the Board considers this examination report to be of 
great probative value.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
statements and his hearing testimony.  The veteran, however, 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis, or a competent 
opinion as to medical causation or whether appropriate care 
was provided.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996).  

As the only medical evidence in this case establishes that 
the veteran's cervical spondylosis was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, and 
it has not been shown that the disorder was aggravated by VA 
treatment, the Board finds that the criteria for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
not met, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cervical spondylosis is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


